Exhibit 10.4

 

[SUNTRUST LOGO APPEARS HERE]

 

April 15, 2005

 

Mr. Garry Angle

Vice President

The Rowe Companies

2121 Gardner Street

Elliston, VA 24087

 

Dear Garry

 

Per our conversation earlier today, we have no objection and are in agreement in
concept with The Rowe Companies’ intention to revise their method of accounting
and restate prior period financial statements for the fiscal years 2002 through
2004 as well as the first quarter of 2005. We understand and agree to the
changes in Section 9.7.9 - Capital Expenditures and Section 9.3.1 - Consolidated
Fixed Charge Coverage Ratio, as outlined in the letter from Fleet Capital to The
Rowe Companies, dated April 14, 2005, that are in an effort by Rowe to be
consistent with the interpretation of the SEC, as set forth in the SEC’s letter
dated February 7, 2005 to the A1CPA regarding the appropriate accounting for
leases.

 

Should you have any questions, please do not hesitate to call me at 982-3362.

 

Sincerely,         /s/ Susan S. Still       /s/ Stephen S. Brookshire

Susan S. Still

Senior Vice President

Commercial Banking

     

Stephen S. Brookshire

President

Atlantic Financial Managers, Inc.

General Partner of

Atlantic Financial Group, Ltd.

 

Acknowledged and Agreed:

 

The Rowe Companies

 

/s/ Garry W. Angle Garry W. Angle, Vice President—Treasury Management and
Assistant Secretary

 

 